{¶ 48} I respectfully dissent. I agree with the majority's conclusion that the trial court did not err in denying Mitchell's motion to suppress. However, I believe Mitchell's sentence is constitutionally infirm in light of the United States Supreme Court's decision in Blakely v. Washington.1
 {¶ 49} The trial court was permitted to impose a sentence that was greater than the minimum because Mitchell had served prior prison terms.2 However, for the reasons stated in my prior concurring and dissenting opinions, the trial court's imposition of the maximum sentence violated Mitchell's Sixth Amendment right to a jury trial, as set forth in Blakely v.Washington.3
 {¶ 50} This matter should be remanded for resentencing consistent with Blakely v. Washington.
1 Blakely v. Washington (2004), 542 U.S. 296.
2 State v. Brown, 11th Dist. No. 2003-A-0092, 2005-Ohio-2879, at ¶ 89; State v. Taylor, 158 Ohio App. 3d 597,2004-Ohio-5939, at ¶ 25.
3 See State v. Green, 11th Dist. No. 2003-A-0089, 2005-Ohio-3268 (O'Neill, J., concurring); State v. Semala, 11th Dist. No. 2003-L-128, 2005-Ohio-2653 (O'Neill, J., dissenting).